Citation Nr: 0314356	
Decision Date: 07/01/03    Archive Date: 07/10/03	

DOCKET NO.  98-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
October 1945.

This matter arises from a July 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that granted the veteran service 
connection for PTSD, and assigned that disability a 30 
percent evaluation.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

In February 2000, the Board denied the veteran an initial 
rating in excess of 30 percent for PTSD.  The veteran then 
appealed that determination to the United States Court of 
Appeals for Veterans Claims.  In February 2001, the Secretary 
and the appellant entered a joint motion for remand and to 
stay proceedings due to the enactment of the Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  In response, the United States Court of 
Appeals for Veterans Claims issued an order dated March 30, 
2001, granting the joint motion for remand and vacating the 
Board's February 16, 2000 decision.  The case is again before 
the Board for further appellate disposition.


REMAND

During the pendency of this appeal, the Board undertook 
additional development with respect to the issue listed on 
the title page of this action pursuant to authority granted 
by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  The development actions 
requested by the Board have been 


completed and have resulted in the acquisition of additional 
medical evidence.  The record reflects that the veteran was 
afforded the opportunity to review the additional evidence 
pursuant to 38 C.F.R. § 20.903(b) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, and Disabled American Veterans v. 
Secretary of Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to either remand the case to the RO for 
initial consideration or without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C.A. § 5103(a) and not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.

In the instant case, although the veteran was provided the 
opportunity to review the evidence added to the record as the 
result of the Board's development actions, he has not waived 
his right to have the additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.

In addition to the foregoing, and consistent with the March 
30, 2001 order by the United States Court of Appeals for 
Veterans Claims, the veteran must be informed of his rights 
pursuant to the VCAA.

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 


regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
folder any medical records identified by 
the veteran which have not been 
previously secured.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his attorney of this and ask them to 
provide a copy of the outstanding medical 
records.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should readjudicate the issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, then both the veteran and 
his attorney should be furnished a 
supplemental 


statement of the case.  They should also 
be given the appropriate time period in 
which to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

